Citation Nr: 0002989	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1. Entitlement to an increased rating for manic depressive 
reaction, currently 
evaluated as 50 percent disabling.

2. Entitlement to an increased rating for fibrous dysplasia, 
right femoral neck, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1987 to September 1994.

In December 1994, the Department of Veterans affairs (VA) 
Regional Office (RO) in Columbia, South Carolina granted the 
veteran's service connection claim for bipolar disorder with 
major depressive symptoms, and granted a 30 percent 
disability rating.  At the same time, the RO adjudicated 7 
additional service connection claims that were not appealed 
by the veteran.  In February 1995, the RO granted the 
veteran's service connection claim for fibrous dysplasia of 
the right femoral neck, and granted the veteran a 
noncompensable (0 percent) rating.  In a Notice of 
Disagreement received by the RO in February 1996, the veteran 
timely appealed her 30 percent rating for bipolar disorder 
with major depressive symptoms and her noncompensable 
evaluation assigned for her fibrous dysplasia of the right 
femoral neck.  The RO issued a Statement of the Case (SOC) 
regarding these two issues in February 1996.  The veteran 
perfected her appeal through the submission of VA Form 9 that 
same month.  In March 1996, the veteran's representative 
submitted a letter indicating that the veteran desired to 
testify before a hearing officer at the RO (RO hearing).  The 
veteran testified at an RO hearing in November 1996.  She 
also submitted additional medical evidence to the RO during 
the pendency of her appeal.

In December 1996, the RO issued a rating decision that 
increased the veteran's disability evaluation for what was 
then characterized as her manic depressive reaction from 30 
percent to 50 percent disabling.  At the same time, the RO 
continued the veteran's noncompensable rating for her 
service-connected fibrous dysplasia.  The RO issued a 
Supplemental Statement of the Case (SSOC) regarding these 
issues in December 1996.  Following the submission of 
additional medical documentation, the RO issued another 
rating decision in January 1997.  Here, the RO granted 
service connection for hypothyroidism, claimed as secondary 
to the veteran's manic depressive reaction.  The RO assigned 
a 10 percent disability evaluation, and granted an effective 
date of September 19, 1996.

The RO also continued the veteran's 50 percent disability 
evaluation for manic depressive reaction at that time.  The 
claims file does not indicate that the veteran has submitted 
a NOD concerning her service-connected hypothyroidism claim. 

In April 1998, the Board received an April 8, 1998 medical 
statement from Colin C. Doyle, Ph.D., a clinical psychologist 
affiliated with the VA medical center in Columbia South 
Carolina.  Dr. Doyle indicated that he had treated the 
veteran for several years, and he indicated that her 
condition had worsened.  The Board notes that the veteran's 
representative submitted this medical evidence to the Board 
with out an accompanying waiver of RO consideration. 

The veteran's appeals are now before the Board for 
resolution.  The veteran's increased rating claims for her 
manic depressive reaction and for her service-connected 
fibrous dysplasia of the femoral neck, as presented by the 
evidence in her claims folder, require the Board to REMAND 
these issues for further development at the RO.


REMAND

As noted above, the veteran's representative submitted an 
April 1998 medical statement directly to the Board without 
waiving RO consideration of this evidence.  The veteran is 
entitled to have all of her medical evidence considered and 
adjudicated by the agency of original jurisdiction, in this 
case the RO.  Absent a written waiver of that right, the 
Board is precluded from considering that evidence.

In addition, the Board is charged with evaluating the 
veteran's increased rating claim for her service-connected 
fibrous dysplasia of the right femoral neck.  However, the 
Board notes that the most current medical evidence of record 
that addresses this medical condition is a VA examination 
from October 1994.  Accordingly, the Board finds itself 
unable to render an appropriate disposition as to this 
increased rating claim on the basis of stale medical 
evidence.  Governing case law dictates that where even a four 
year period had elapsed since the veteran's last medical 
examination of his service-connected disability and his claim 
for an increased rating, a medical examination to determine 
the veteran's current level of disability must be conducted 
prior to the adjudication of the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, it has 
been held that a VA examination must be conducted where the 
record does not adequately reveal the current state of the 
claimant's disability.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

While the Board understands that the veteran's claims will be 
delayed by remanding these issues to the RO for additional 
development, the Board is precluded from considering the 
April 1998 medical statement noted above, and it currently 
lacks an adequate medical basis upon which to evaluate the 
veteran's fibrous dysplasia of the right femoral neck.  

Accordingly, these issues are REMANDED to the RO for the 
following development:

1.  The RO should evaluate the April 
1998 medical statement from Colin C. 
Doyle, Ph.D. and should readjudicate 
the veteran's claim for an increased 
rating for manic depressive reaction 
in light of this medical evidence.  
If further examination is needed 
prior to readjudication, an 
appropriate VA psychiatric 
examination should be scheduled to 
evaluate the current status of the 
service-connected psychiatric 
disorder.  

2.  The RO should schedule the 
veteran for an appropriate VA 
examination to evaluate the current 
nature and extent of her fibrous 
dysplasia of the right femoral neck.  
The claims folder should be made 
available for review by the 
examiner.  All manifestations of 
residual symptomatology attributable 
to her service-connected disability 
should be described.  

3.  After completion of the 
foregoing (and any additional 
development deemed warranted by the 
record), the RO should review the 
veteran's claims for an increased 
rating for her service-connected 
manic depressive reaction and 
fibrous dysplasia of the right 
femoral neck on the basis of all 
pertinent evidence of record-to 
include that added to the record 
since the issuance of the most 
recent supplemental statement of the 
case (SSOC)-and in light of all 
pertinent legal authority and 
precedent.  The RO must provide 
adequate reasons and bases for 
its decision, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

4.  If the benefits sought by the 
veteran continue to be denied, then 
she and her representative should be 
furnished an SSOC and given the 
opportunity to respond thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


